Citation Nr: 1541981	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-15 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include paranoid schizophrenia.  


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1980 to February 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This matter was before the Board in May 2015.  In the May 2015 decision, the Board reopened the previously denied claim of service connection for a nervous condition and remanded the underlying claim of service connection for a psychiatric disorder for further evidentiary development.  All indicated development has been completed and the matter is ready for appellate review.  

The Veterans Benefits Management System (VBMS) and Virtual VA paperless claims files contain additional VA treatment records that have been reviewed prior to the issuance of the August 2015 statement of the case.  The remainder of the documents in the files are either duplicative of the evidence in the paper claims file or are irrelevant to the present appeal. 


FINDING OF FACT

The Veteran does not have disability manifested by a psychiatric disorder.   


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by service and a psychosis is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO provided the Veteran with a notification letter in July 2012, prior to the initial decision for the claim for service connection.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs) as well as all identified and available post-service medical records are in the claims file.  The Veteran indicated that he is in receipt of Social Security Administration (SSA) disability benefits.  See June 2015 VA examination report.  Although the decision on which that determination was made and the records associated with his claim were not associated with the claims file, the Board finds that there is no possibility that the records would substantiate the Veteran's claim as the Veteran stated that the SSA benefits were granted for his back condition.  Therefore, the Board finds that the duty to assist has been satisfied in this respect.   

Additionally, a VA examination was provided in June 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report and opinion is adequate to decide the case because it is predicated on an examination, a history provided by the Veteran, and a thorough review of the claims file documenting his medical history and any complaints.  The opinion also sufficiently addresses the central medical issues and is supported by rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Finally, the Board remanded the issue in May 2015 to obtain a VA examination and medical opinion and also to obtain any outstanding treatment records.  All VA treatment records were obtained and associated with the claims file and the Veteran was afforded a VA examination in June 2015.  The Board finds that the June 2015 examination report is adequate for the reasons stated above and substantially complies with the remand directives.  Therefore, the Board finds that there was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that the failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision).

For these reasons, the Board concludes that VA has fulfilled the duties to notify and assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

The Veteran contends that he has a psychiatric disorder, to include paranoid schizophrenia, as a result of being physically abused by his drill instructor during service.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection can be warranted if there was a disability present at any point during the pendency of the appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (Fed. Cir. 1992).  Likewise, in order for a veteran to qualify for entitlement to compensation under the relevant statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  Hence, the mere fact of a veteran reporting subjective symptoms, such as auditory hallucinations, does not necessarily warrant a finding that he or she has met the current disability due to disease or injury requirement of a service connection claim.  Rather, an underlying disease or injury is required.

Here, the Board finds that the Veteran does not have a current disability, and therefore, does not satisfy the first element of a claim for service connection.  In particular, although the Veteran has been diagnosed with multiple psychiatric disorders both during and recently preceding the appeal period, to include depressive disorder and a psychosis, the most probative evidence of record demonstrates that the Veteran does not currently have a psychiatric disorder.  

The Veteran's treatment records from service show that he was admitted to VA psychiatric services in February 1981 when on leave during active duty in the Marine Corps.  The Veteran complained of nerves and being unable to cope with military life and explained that he was unable to adjust, he made only one friend, and that he was socially isolative.  He stated that he was continually sad and had daily, severe headaches with decreased appetitive.  The physician noted that the Veteran did not have delusions, but noted that Veteran stated that he sometimes would hear a voice calling his name.  The Veteran reported that he was unable to concentrate or make decisions, he had confused thinking, and had suicidal ideations.  Specifically, it was noted that he recently attempted to kill himself by taking too many pills prescribed for a vial upper respiratory infection.  The Veteran also mentioned that, when on leave, he learned that his girlfriend was pregnant.  The physician noted that the event may be a significant factor in his current situation.  The Veteran stated that he felt that he would no longer be suicidal if he were discharged from the military.  The assessment rendered was situational depression with anxiety and suicidal ideation.  

The February 1981 medical board evaluation contained a report that the Veteran stated that he experienced severe nervousness, dysphoria, social withdrawal, and frequent suicidal ideation since joining the Marine Corp.  While at home on leave, the Veteran's mother described him as acting "strange" and "roaming around like an animal in a cage."  The report stated that he engaged in a suicidal gesture by ingesting an overdose of prescribed medication and later planned to stab himself with a knife.  The examiner found that significant anxiety was present and that he exhibited preoccupation with the possibility of returning to duty and his perceived inability to do so.  In this regard, the it was noted that the Veteran continued to exhibit concern and anxiety regarding his military career.  He continually emphasized his inability to tolerate military stress.  It was determined that, after an adequate period of evaluation and treatment, the Veteran's severe personality disorder rendered him unsuitable for further military service.  A diagnosis of passive dependent personality disorder and adjustment disorder with mixed emotional features, severe, were rendered.  It was noted that the passive dependent personality disorder preexisted service and was not aggravated by service and that the adjustment disorder did not preexist service and was resolved.  

The Veteran's VA treatment records show that he was hospitalized for hallucinations and suicide attempts four times between September 2009 to July 2012.  See September 2009 VA treatment records (admitted after Veteran reported that he heard his drill instructor tell him to kill his mother and himself); May 2012 VA treatment records (admitted after Veteran reported hearing voices and that he was trying to kill himself); June 2012 VA treatment records (admitted after Veteran reported that he tried to hang himself, but indicated that someone intervened); and July 2012 VA treatment records (admitted after Veteran reported that he tried to drown himself, but that another homeless man pulled him out of the water).  The Veteran also stated that he attempted to cut his wrists in 2007, but that he did not seek medical treatment at that time.  See September 2009 VA treatment record.  Although the Veteran was hospitalized and the VA treatment providers consistently rendered diagnoses of psychiatric disorders, the providers also acknowledged that the Veteran was over reporting his symptoms and was potentially malingering.  The Veteran also indicated that he was discharged from the Marine Corps based on a diagnosis of paranoid schizophrenia because he "just wanted out."  See May 2012 VA treatment records.  

In this regard, throughout his period of hospitalization from September to October 2009, he was diagnosed with rule out schizoaffective disorder and major depressive disorder.  It was also noted that it appeared that he was suffering from longstanding depressive disorder.  See October 2009 VA treatment records.  It was also reported that, in the absence of delusions and thought disorder, a diagnosis of schizophrenia could not be made; however the long duration of the Veteran's symptoms and his inability to function supported a chronic mental illness.  See September 2009 VA treatment record.  During the hospitalization in May 2012, the assessments given included schizophrenia, depression, substance abuse, hallucinations, alcohol and cocaine dependence, and psychosis, not otherwise specified (NOS).  During the hospitalization in June 2012, the Veteran's assessments included psychotic disorder and hallucinations.  The discharge diagnosis was alcohol dependence, cocaine dependence, and hallucinations.  During his treatment in July 2012, the current or past psychiatric disorders were listed as mood disorder, alcohol/substance abuse, and psychotic disorder.  The staff psychologist rendered a diagnosis of psychotic disorder, cocaine dependence, alcohol dependence, and cannabis abuse.  The nursing discharge note listed his diagnoses as substance abuse and depressive disorder not otherwise specified.  Throughout his hospitalizations, the Veteran was prescribed medication for his hallucinations and psychiatric complaints.   

During each period of inpatient treatment, there was an indication that the Veteran was malingering his symptoms.  First, in September 2009, the Veteran was referred for an evaluation to assess his propensity to exaggerate symptoms.  The results of a mental evaluation were inconsistent with malingering psychosis; however, his response profile indicated a probable exaggeration of symptoms best understood as a cry for help.  It was concluded that, while the results suggested that he may tend to exaggerate his symptoms, his report of persistent auditory hallucinations appeared to be genuine.  

Second, in May 2012, it was reported that there was no consistency between the Veteran's reports on one hand and his mental status examination and observation in this unit on the other.  The examining professional reported that he had a strong suspicion that the Veteran was malingering psychotic symptoms for secondary gain.  Another treatment record contained a report that the mental status examination and observation in this unit were not consistent with the Veteran's reports and that the Veteran was suspected to malinger psychotic symptoms.  It was further noted that the visual hallucinations, the abrupt change of complaints from hallucinations to pain, and his disappearance from treatment for close to two years were grounds for considering the possibility of malingering.  The provider stated that, at any rate, he would give the Veteran the benefit of the doubt and prescribe him medication.  

Third, in June 2012, at admission it was noted that the Veteran had just been discharged from this psychiatric ward with similar complaints and the psychology attending at that time indicated possible malingering.  A VA psychiatrist noted that the possibility of malingering made it impossible to assess accurately the acute risk of danger to self and another treatment record also noted that malingering was a possibility.  

Fourth, in July 2012, at admission, a VA psychiatrist noted that the veracity of the Veteran's statements about a recent suicide attempt could not be ascertained, but that he did have multiple risk factors for an essentially no protective factors against suicidal behavior.  A provider clinic note contained a report that this physician agreed with the prior psychiatrist's opinion that the Veteran may be malingering, but that they would be cautious and admit him for this complaint.  A psychiatry impatient note also had a report that the Veteran's statements did not fit with his mental status examination and that he highly doubted the truthfulness of the Veteran's reports of a suicide attempt and the hallucinations; the physician stated that he believed that malingering was very likely.  In his assessment, the Veteran's risk of suicide was low based on previous admission that have shown that the Veteran reported suicidal ideations and hallucinations while his mental status examination was benign.  Another treatment record contained a report from a VA physician that he doubted the Veteran's reports of hallucinations and suicidal ideation because it did not fit with the clinical picture of bright affect and socialization in the unit.  The physician noted that he believed that the Veteran was malingering his symptoms.  

During the inpatient treatment in June 2012 and July 2012, the Veteran expressed his unhappiness with being homeless and indicated that he had a desire to stay at the hospital.  Specifically, the Veteran stated that he was tired of being homeless and felt like he may as well kill himself or someone else.  He stated that if he killed someone else he would go to prison and not be homeless.  He further stated that he did not want to leave VA before knowing that the medication worked for the hallucinations.  He stated that he did not feel that the previous inpatient treatment was long enough and reported continued auditory hallucinations and vague paranoia.  See June 2012 VA treatment records.  Furthermore, he stated that he had hallucinations that were mostly voices that told him about suicide or homicide; they were degrading and told him that he was no good for living on the street.  He reported that he slept maybe 6 hours when not in the hospital.  He stated that, when not in the hospital, he was not comfortable as he had no particular place to sleep and often did not feel safe.  The Veteran indicated that he did feel safe in the VA facility.  The examiner noted that the Veteran did not seem paranoid or delusional at all the morning of admission.  See July 2012 VA treatment records.  

The remainder of the Veteran's VA mental health treatment records contain complaints of voices telling him to kill himself and others and contained diagnoses, such as psychosis nos, depression, anxiety, polysubstance abuse.  See, July 2010 VA treatment records.  His assessments have also included a drug induced psychosis with homicidal/suicidal ideations that were resolved after treatment.  See, August 2010 VA treatment records.  

At a June 2015 VA examination, the examiner rendered a diagnosis of only cocaine use disorder and cannabis use disorder, both of which were reportedly in full remission.  The Veteran reported that he was in a leadership position while in boot camp.  He stated that there would be many times when the drill instructor would take him into the shower area and punch him in the stomach and tell him to suck it up.  The Veteran reported that when he graduated from boot camp he got a promotion, but after he went on leave, he attempted suicide by taking pills and was trying to go AWOL, but his parents made him go back.  He stated that when he went back, he had problems with his hands shaking and becoming nervous and fearful.  He stated that he then tried to commit suicide while on leave.  He said that he remembered that he had to sign papers that said that it was not the Marine Corps fault in order to receive an honorable discharge.  The Veteran described his symptoms as that he would hear voices of his drill instructor and sometimes he would see visions of him.  He indicated that they used to be bad but now would come and go.  He stated the he voices told him homicidal and suicidal things and it was difficult to concentrate.  The Veteran reported that he told the doctors before that the voices would say things about killing animals or his mother.  He reported that he never tried to harm his mother, but that 10 years ago, he tried to throw things at animals.  

The examiner reported that, on examination, the Veteran was casually dressed with good grooming and hygiene.  He interacted in a clam and pleasant manner.  His mood/affect was normal and appropriate to situation, he did not appear unusually anxious, and his speech was spontaneous, normal, and easily understood.  There was also no sign of psychosis or unusual behavior.  The examiner determined that, due to a clinical history of possible feigning or exaggeration of symptoms, as noted in the treatment records, and that the Veteran's reports of symptoms were inconsistent with behavior observations, a standardized assessment for symptom malingering was administrated.  On this assessment, Veteran's scores were well above the cut off which indicated a 100 percent probability that he exaggerated or over endorsed his symptoms.  The examiner ultimately opined that, based on his report of symptoms, behavioral observations, and treatment records, the Veteran does not meet the criteria for any mental health disorder other than cannabis and cocaine use disorders, which were reportedly in full remission.  

The Board finds the June 2015 VA medical opinion to be of substantial probative value as the examiner explained, based on a thorough evaluation and the medical and lay evidence of record, why the Veteran does not have a current psychiatric disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning).  Significantly, the examiner explained that, based on the results of the clinical examination, there was a 100 percent chance that the Veteran was exaggerating and that the Veteran's purported symptoms were inconsistent with his behavior.  In so doing, the examiner addressed the Veteran's lay statements and medical history and then rendered an opinion using medical principles.  The Board finds that, even though the examiner did not specifically address each diagnosis of record and explain why that diagnosis was not appropriate for the Veteran, he explained why the Veteran did not have any psychiatric disorder, which implicitly includes all prior diagnoses of record, and the examiner provided a summary of the Veteran's treatment records in his report which shows that he reviewed and acknowledged the entire medical history including the prior diagnoses.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (stating that the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (providing that medical reports must be read as a whole and in the context of the evidence of record).

The Board has considered the prior diagnoses of record and the Veteran's contentions that he has had hallucinations of his drill instructor that tell him to kill himself and that he has been struggling with addition and emotional instability since separation.  See e.g. July 2012 VA treatment records; October 2012 statement; April 2013 substantive appeal.  The Veteran is competent to report as to the observable symptoms he experiences, such as hallucinations and its history.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno, 6 Vet. App. at 469.  Furthermore, the Veteran is competent to report a diagnosis that has been related to him by his physician.  See, Jandreau, 492 F.3d at 1377.  However, competence must be distinguished from probative weight.  

Here, the Board finds that the Veteran's statements and the prior diagnoses of record to be outweighed by the specific and reasoned opinion of the VA examiner who determined that the Veteran does not have a current physiatric disorder.  Significantly, the Board finds that the Veteran is not credible and therefore his statements regarding his symptoms are not probative.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  In this regard, the Veteran's treatment providers, skilled medical professionals, to include the June 2015 VA examiner, have routinely doubted the veracity of the Veteran's statements and stated that they believed that the Veteran was malingering.  See e.g., June 2012 VA treatment records; July 2012 VA treatment records; June 2015 VA examination report.  Specifically, one provider stated that he doubted the truthfulness of the Veteran's reports of a suicide attempt and the hallucinations.  See July 2012 VA treatment record.  

As to the prior diagnoses of record, they are of no little or no probative value as the Board finds that the Veteran's statements made to the providers were not credible, and are outweighed by the 2015 VA examiner's findings.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006) (stating that reliance on the service history provided by the veteran warrants the discounting of a medical opinion when the opinion is contradicted by other evidence in the record or when the Board rejects the statements of the veteran).  

In regard to his diagnoses relating to substance abuse, the law prohibits a grant of direct service connection for drug abuse on the basis of incurrence or aggravation in the line of duty during service; however, a veteran may be service connected for a drug abuse disability acquired as secondary to, or as a symptom of, his service-connected disability.  In order to qualify for service connection, the Veteran must establish, by clear medical evidence, that his drug abuse disability is secondary to or is caused by the primary service-connected disability, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In the instant case, service connection cannot be established for drug abuse on a secondary basis as service connection has not been granted on a direct basis for any disability.

As to the diagnosed personality disorder during service, a personality disorder is not considered a "disease or injury" under the applicable legislation.  See 38 C.F.R. 
§ 3.303.  The Board notes that with respect to a personality disorder, service connection may be granted for disability due to a superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  In this case, the credible evidence does not reflect any superimposed pathology (disease or injury) during the Veteran's service, as the VA examiner found no current psychiatric disability.  Rather, the record reflects that, at discharge, his adjustment disorder had resolved.  

Furthermore, as to the adjustment disorder and notation of depression, the Board finds that, even if the Veteran had an acquired psychiatric disorder during service, the medical evaluation board determined that it was resolved at separation and no such current psychiatric disorder exists based on the 2015 VA examiner's findings.  The Board acknowledges that service connection can be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board is also cognizant that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, however, the diagnoses of adjustment disorder and depression were rendered over twenty years prior to the initiation of the claim and, for the reasons below, the Board finds that the Veteran does not have a psychiatric disorder during or recently before the initiation of the claim.  

Furthermore, as the Board is denying the Veteran's claim on the basis that he does not have a current disability, a discussion of whether service connection is warranted on a presumptive basis is not necessary in this case.  

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a psychiatric disorder, to include schizophrenia, is denied.  



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


